Citation Nr: 0903965	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  98-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for patellofemoral 
syndrome of the left knee.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The case has since been 
transferred to the Waco, Texas VARO.

This case previously came before the Board as part of a 
larger appeal in May 2008.  The Veterans Law Judge who signed 
that decision, in which the four aforementioned issues were 
remanded, had held a hearing in July 2003, and a prior 
hearing had been held by a retired Veterans Law Judge in May 
1999.  Neither hearing, however, addressed the four issues 
presently on appeal.  Rather, the May 2008 remand 
instructions included affording the veteran a Travel Board 
hearing on the four issues listed above.  That hearing was 
held by the undersigned Acting Veterans Law Judge in 
September 2008.

During the September 2008 hearing, the veteran raised the 
issue of service connection for a wool allergy.  This issue 
is not presently on appeal and is accordingly referred to the 
RO for appropriate action.

All claims, including the reopened claim for service 
connection for patellofemoral syndrome of the left knee, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

FINDINGS OF FACT

1.  The veteran's claim for service connection for 
patellofemoral syndrome of the left knee was previously 
denied in an unappealed July 1997 rating decision.

2.  Evidence received since the July 1997 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran's current patellofemoral syndrome of the 
left knee was first manifest in service.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for patellofemoral syndrome of the 
left knee.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, and the fact that additional action 
will be taken on the reopened claim on remand, no further 
notification or assistance in developing the facts pertinent 
to this limited matter is required at this time.  Indeed, any 
such action would result only in delay.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 29, 2001, this revision 
does not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for patellofemoral syndrome of both knees was 
denied in a July 1997 rating decision on the basis that this 
disorder "neither occurred in nor was caused by service."  
Evidence of record at that time included service medical 
records showing left knee treatment in 1987 and a January 
1997 VA examination report containing a diagnosis of 
patellofemoral syndrome.

The veteran was notified of this decision in July 1997, and, 
while he submitted a Notice of Disagreement for five issues 
in November 1997, his claimed knee disorder was not among the 
disorders listed in this submission.  He did not otherwise 
respond to the denial of service connection for 
patellofemoral syndrome of both knees until a July 1999 
application.  The Board therefore finds that the July 1997 
rating decision is final under 38 U.S.C.A. § 7105(c).   The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In this regard, the Board notes that the claims file now 
includes multiple VA treatment records, beginning in July 
2003, that contain the opinion that the veteran had chronic 
left knee pain after an injury in 1980.  This opinion places 
the date of onset of such pain within the veteran's period of 
active duty service.  As such, this evidence bears directly 
and substantially on the question of a current left knee 
disorder of in-service onset and must be considered 
"material."

As VA has received new and material evidence, the veteran's 
claim for service connection for patellofemoral syndrome of 
the left knee is considered reopened.  For reasons described 
below, however, additional development on this claim is 
needed, and such development will be accomplished upon 
remand.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for patellofemoral syndrome of the 
left knee; to that extent only, the appeal is granted.  


REMAND

To date, the veteran has not been afforded a VA examination 
expressly addressing the nature and etiology of his claimed 
disorders.  For each disorder, however, there is evidence 
rendering such an examination "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  As noted above, the claims file now 
contains nexus opinions as to the claimed left knee disorder.  
The claims file also includes two nexus opinions from Richard 
B. McAdam, M.D., dated in September 2001, linking the 
veteran's current cervical discomfort to a June 1987 military 
injury.  The report of the veteran's January 1997 VA 
examination report, conducted within one year following 
service, indicates elevated blood pressure of 138/90, and a 
September 2003 record from a U.S. Army doctor indicates that, 
although the veteran was not treated for hypertension prior 
to 2000, there was evidence of elevation of blood pressure 
during his active duty period.  Finally, service medical 
records from August 1987 indicate treatment for sinusitis.

The Board also notes that, during his September 2008 hearing, 
the veteran reported VA outpatient respiratory treatment for 
asthma at a facility in Fort Worth, Texas.  This facility 
should accordingly be contacted for records of such treatment 
because they may bear on his claim for service connection for 
chronic sinusitis, particularly if he was seen by a 
pulmonologist.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Fort Worth VA Outpatient Clinic 
should be contacted and requested to 
provide all records of treatment of the 
veteran.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed patellofemoral 
syndrome of the left knee, cervical spine 
disorder, hypertension, and chronic 
sinusitis.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
claimed disorders.  For each diagnosed 
disorder, the examiner is also requested 
to provide an approximate date of onset 
and to offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


